Citation Nr: 1614241	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase rating for a hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee (formerly left knee chondromalacia).

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the appeal is currently with the RO in St. Petersburg, Florida.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In May 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Additional evidence has been associated with the claims file since the last RO adjudication in June.  In March 2015, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issue(s) of entitlement to a an evaluation in excess of 10 percent for degenerative joint disease of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew his appeal currently pending before the Board for a higher rating for his hearing loss disability and entitlement to a total disability evaluation due to individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claims of entitlement to a higher disability rating for a hearing loss disability and entitlement to TDIU have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202, 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. A withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3).

During his September 2015 Board hearing, the Veteran expressed his desire to withdraw his pending appeals of the denial of a higher evaluation for his service-connected hearing loss disability and entitlement to TDIU.  This communication satisfies the regulatory requirements for a withdrawal of the appeal with respect to these issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on the withdrawn claims. The claims must therefore be dismissed.



ORDER

The appeal of the denial of a higher evaluation for a hearing loss disability is dismissed.

The appeal of the denial of TDIU is dismissed.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  In this regard, at the September 2015 Board hearing, and in other documents on the record, the Veteran asserted that his left knee disability has worsened since the last VA examination in March 2009.  In particular, he asserted that he wears a knee brace all the time for stability purposes, that he underwent injections in the knee three to four months prior to the hearing, and that doctors are recommending knee replacement surgery.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Where there is evidence the condition has worsened since the last examination, the Veteran is entitled to a new VA examination.  Snuffer, 10 Vet. App. at 400.  Here, there is evidence that the condition has worsened.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.
	
Additionally, the Veteran asserted at the Board hearing that he was receiving Social Security Administration (SSA) disability benefits for his knee disorder.  It does not appear that such records have been requested by VA.  Requests for Social Security medical records may contain information regarding the Veteran's current disability.  SSA records are potentially relevant to the Board's determination, and VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Social Security records should be obtained prior to further review of his VA appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any outstanding VA treatment records.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e)

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the extent of his left knee degenerative joint disease.  All necessary tests should be performed and the results reported.

4. If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


